DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on December 29, 2020. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-129411, filed on July 6, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 7, “time information” should read “the time information”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“determination unit configured to determine…” in claim 1.
“generation unit configured to generate…” in claims 6 and 12.
“production unit configured to produce…” in claim 8.
“generation unit configured to identify…” in claim 10.
“first estimation unit configured to estimate…” in claim 11.
“second estimation unit configured to estimate…” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the limitation “a moving object” at lines 2-3 is unclear. Specifically, it is unclear to the Examiner if this is the same “moving object” previously recited in claim 1 or different.
As to claim 8, the limitation “a preliminary map” at lines 2-3 is unclear. Specifically, it is unclear to the Examiner if this is the same “preliminary map” previously recited in claim 1 or different.
As to claim 9, the limitations “a preliminary map” at lines 2 and 7 are unclear. Specifically, it is unclear to the Examiner if these are the same “preliminary map” previously recited in claim 1 or different.
As to claim 13, the limitation “a preliminary map” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “preliminary map” previously recited in claim 1 or different.
As to claim 19, the limitation “a preliminary map” at line 9 is unclear. Specifically, it is unclear to the Examiner if this is the same “preliminary map” previously recited at line 3 or different.
Claims 6, 7, 10-12, 14, 15, and 17 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 18-20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 18-20 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 18-20) recite the limitation of ‘determining an acquisition time at which preliminary map production information for producing a preliminary map used by a mobile object to estimate a self-position is to be acquired based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor’. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the time information related to a time at which a moving object exists in a predetermined region and determines an acquisition time.  The time information being based on information coming from a sensor merely limits that the time is information that has been gathered from a sensor reading, which can also be observed by a person mentally (the limitation is merely stating where the time information is coming from, the claim does not positively recite using the sensor to detect external information).  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining an acquisition time at which preliminary map production information for producing a preliminary map used by a mobile object to estimate a self-position is to be acquired based on time information related to a time at which a moving object exists in a predetermined region in his/her mind or by a human using a pen and paper. The mere nominal recitation of a determination unit (claim 1) or a record medium (claim 20) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 18-20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of producing a preliminary map at the determined acquisition time by using the external information acquired by the external sensor (claim 19), estimating the self-position of the mobile object by using the produced preliminary map and the external information acquired by the external sensor (claim 19), a determination unit (claim 1), and a record medium (claim 20). The producing and estimating steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The determination unit in claim 1 and record medium in claim 20 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The determination unit and record medium are recited at a high level of generality and merely automate the determining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 18-20 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 18-20 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-17 depend from claim 1. 
Dependent claims 2-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5, the additional limitations of detecting a moving object existing in surroundings of the external sensor by using the external information acquired by the external sensor, wherein the determination unit determines the acquisition time based on time information specified when the moving object is detected by the detection unit is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity, using a similar analysis applied to claims 1 and 18-20 above. As a further example, in claim 8, producing a preliminary map by using the external information acquired by the external sensor at the acquisition time determined by the determination unit as the preliminary map production information is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 18-20 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claim 20 recites “record medium”. The broadest reasonable interpretation of a claim drawn to “record medium”, in view of the present specification, typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). The Examiner recommends the claim be amended to recite a “non-transitory record medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAENO, JP 2018005470 A, hereinafter referred to as MAENO, in view of SHIOMI et al., JP 2010201566 A, hereinafter referred to as SHIOMI, respectively.
As to claim 1, MAENO teaches the map creation unit 12 creates an occupation grid map that records the positions of obstacles (objects) using information from the depth sensor 31 and the movable object detection sensor 32 , and stores it in the map storage unit 22 (see at least paragraph 28, MAENO), however, MAENO does not explicitly teach determining an acquisition time based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches determining an acquisition time at which preliminary map production information for producing a preliminary map used by a mobile object to estimate a self-position is to be acquired based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining an acquisition time at which preliminary map production information for producing a preliminary map used by a mobile object to estimate a self-position is to be acquired based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor and would have predictably applied it to improve the system of MAENO.
As to claim 2, MAENO teaches wherein the control unit records the existence probability on a map as a ratio of the number of acquisitions of the depth data to the number of confirmations of the presence or absence of the object (see at least paragraph 110, MAENO), however, MAENO does not explicitly teach determining the acquisition time.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 59 regarding even if the number of people in the detection area E in the present embodiment is L and the number of pieces of acceleration data transmitted from the mobile terminal 12 is M, the central control device 10 controls each mobile terminal 12 can be identified with each person in the detection area E. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches determining the acquisition time based on a ratio of moving object information in the external information acquired by using the external sensor with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining the acquisition time based on a ratio of moving object information in the external information acquired by using the external sensor and would have predictably applied it to improve the system of MAENO.
As to claim 3, MAENO does not explicitly teach determining the acquisition time based on number of moving objects existing in the predetermined region.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 59 regarding even if the number of people in the detection area E in the present embodiment is L and the number of pieces of acceleration data transmitted from the mobile terminal 12 is M, the central control device 10 controls each mobile terminal 12 can be identified with each person in the detection area E. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches determining the acquisition time based on a ratio of moving object information in the external information acquired by using the external sensor with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining the acquisition time based on a ratio of moving object information in the external information acquired by using the external sensor and would have predictably applied it to improve the system of MAENO.
As to claim 5, MAENO teaches a detection unit configured to detect a moving object existing in surroundings of the external sensor by using the external information acquired by the external sensor (see at least paragraphs 20-21 regarding the imaging unit 41 includes a monocular imaging device (camera). The imaging unit 41 acquires an image (frame) at, for example, 30 fps. The autonomous mobile device 100 moves autonomously while recognizing its own position and the surrounding environment in real time by SLAM processing based on the images sequentially acquired by the imaging unit 41, MAENO), however, MAENO does not explicitly teach wherein the determination unit determines the acquisition time based on time information specified when the moving object is detected by the detection unit.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches wherein the determination unit determines the acquisition time based on time information specified when the moving object is detected by the detection unit with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining the acquisition time based on time information specified when the moving object is detected by the detection unit and would have predictably applied it to improve the system of MAENO.
As to claim 8, MAENO teaches a production unit configured to produce a preliminary map by using the external information acquired by the external sensor (see at least paragraph 28 regarding the map creation unit 12 creates an occupation grid map that records the positions of obstacles (objects) using information from the depth sensor 31 and the movable object detection sensor 32 , and stores it in the map storage unit 22. See also at least paragraphs 35-52, MAENO), however, MAENO does not explicitly teach a determination unit configured to determine an acquisition time at which preliminary map production information for producing a preliminary map.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches a determination unit configured to determine an acquisition time at which preliminary map production information for producing a preliminary map with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining an acquisition time at which preliminary map production information for producing a preliminary map and would have predictably applied it to improve the system of MAENO.
As to claim 16, MAENO teaches wherein the external sensor includes at least one of a camera, a time-of-flight (ToF) sensor, a light detection-and-ranging or laser-imaging-detection-and-ranging (LIDAR) sensor, a global positioning system (GPS) sensor, a magnetic sensor, and a radio field intensity sensor (see at least paragraphs 20-21, MAENO).
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 19, MAENO teaches a self-position estimation method comprising:
producing a preliminary map at the determined acquisition time by using the external information acquired by the external sensor (see at least paragraph 28 regarding the map creation unit 12 creates an occupation grid map that records the positions of obstacles (objects) using information from the depth sensor 31 and the movable object detection sensor 32 , and stores it in the map storage unit 22. See also at least paragraphs 35-52, MAENO); and
estimating the self-position of the mobile object by using the produced preliminary map and the external information acquired by the external sensor (see at least paragraph 15 regarding the image captured by the imaging unit 41 is stored in the image storage unit 21. The autonomous mobile device 100 uses a plurality of images stored in the image storage unit 21 to perform SLAM (Simultaneous Localization And Mapping) processing to create a map and estimate its own position. As for the image used for estimating the position of the camera, information about the position of the camera (position and orientation of the camera) at the time the image was captured is stored together with information about the image. See also at least paragraphs 26-28, MAENO).
MAENO teaches the map creation unit 12 creates an occupation grid map that records the positions of obstacles (objects) using information from the depth sensor 31 and the movable object detection sensor 32 , and stores it in the map storage unit 22 (see at least paragraph 28, MAENO), however, MAENO does not explicitly teach determining an acquisition time based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches determining an acquisition time at which preliminary map production information for producing a preliminary map used by a mobile object to estimate a self-position is to be acquired based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining an acquisition time at which preliminary map production information for producing a preliminary map used by a mobile object to estimate a self-position is to be acquired based on time information related to a time at which a moving object exists in a predetermined region, the time information being based on external information of the predetermined region detected by an external sensor and would have predictably applied it to improve the system of MAENO.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 1 and is rejected under the same rational.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over MAENO, JP 2018005470 A, hereinafter referred to as MAENO, in view of SHIOMI et al., JP 2010201566 A, hereinafter referred to as SHIOMI, and further in view of WATANABE et al., US 2019/0302796 A1, hereinafter referred to as WATANABE, respectively.
As to claim 4, MAENO, as modified by SHIOMI, does not explicitly teach storing the time information, wherein the determination unit determines the acquisition time based on the time information stored in the moving object information storage unit.
However, such matter is taught by WATANABE (see at least FIG. 11 and paragraphs 100-104 regarding an object corresponding to an obstacle not shown on the map is detected by the obstacle detection part 74 during when the control unit 27 is in the traveling mode, time information on detection is stored in the memory 61 in addition to the detection frequency thereof).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WATANABE which teaches storing the time information, wherein the determination unit determines the acquisition time based on the time information stored in the moving object information storage unit with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of storing the time information, wherein the determination unit determines the acquisition time based on the time information stored in the moving object information storage unit and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MAENO, JP 2018005470 A, hereinafter referred to as MAENO, in view of SHIOMI et al., JP 2010201566 A, hereinafter referred to as SHIOMI, and further in view of Jang et al., US 2013/0307981 A1, hereinafter referred to as Jang, respectively.
As to claim 6, MAENO, as modified by SHIOMI, does not explicitly teach generating a kind ID for specifying the kind of the moving object based on the external information acquired by the external sensor, wherein the determination unit determines the acquisition time by performing weighting for each time slot based on the time information and the kind ID.
However, such matter is taught by Jang (see at least paragraphs 18, 45, 73-79 regarding generating the results of the integrated processing including collection times, object type IDs and object locations. The transmission unit 190 sends the results of the integrated processing received from the integrated processing unit 150 to a driver or other information servers. That is, the transmission unit 190 sends the results of the integrated processing, including collection times, object type IDs and object locations, to a driver or other information servers).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Jang which teaches generating a kind ID for specifying the kind of the moving object based on the external information acquired by the external sensor, wherein the determination unit determines the acquisition time by performing weighting for each time slot based on the time information and the kind ID with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of generating a kind ID for specifying the kind of the moving object based on the external information acquired by the external sensor, wherein the determination unit determines the acquisition time by performing weighting for each time slot based on the time information and the kind ID and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
As to claim 7, MAENO, as modified by SHIOMI, does not explicitly teach associating and storing the time information and the kind ID related to an identical moving object, wherein the determination unit determines the acquisition time based on the time information and the kind ID stored in the moving object information storage unit.
However, such matter is taught by Jang (see at least paragraphs 18, 45, 73-79 regarding generating the results of the integrated processing including collection times, object type IDs and object locations. The transmission unit 190 sends the results of the integrated processing received from the integrated processing unit 150 to a driver or other information servers. That is, the transmission unit 190 sends the results of the integrated processing, including collection times, object type IDs and object locations, to a driver or other information servers. The storage unit 170 stores heterogeneous sensor information. That is, the storage unit 170 stores information about the heterogeneous sensors, such as the cameras 200, the laser scanners 300, etc. installed on the road 400).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Jang which teaches associating and storing the time information and the kind ID related to an identical moving object, wherein the determination unit determines the acquisition time based on the time information and the kind ID stored in the moving object information storage unit with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of associating and storing the time information and the kind ID related to an identical moving object, wherein the determination unit determines the acquisition time based on the time information and the kind ID stored in the moving object information storage unit and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.

Claim(s) 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MAENO, JP 2018005470 A, hereinafter referred to as MAENO, in view of SHIOMI et al., JP 2010201566 A, hereinafter referred to as SHIOMI, and further in view of Suzuki et al., US 2020/0333789 A1, hereinafter referred to as Suzuki, respectively.
As to claim 9, MAENO, as modified by SHIOMI, teaches the map creation unit 12 creates an occupation grid map that records the positions of obstacles (objects) using information from the depth sensor 31 and the movable object detection sensor 32 , and stores it in the map storage unit 22. The “number of observations” is the number of times the depth sensor 31 observes the grid point, and the “number of detections” is the number of times the depth sensor 31 detects that an object exists at the position of the grid point (see at least paragraph 28, MAENO), however, MAENO, as modified by SHIOMI, does not explicitly teach determining whether to discard a preliminary map produced based on the preliminary map production information acquired at the acquisition time.
However, such matter is taught by Suzuki (see at least paragraph 101 regarding this is because when the first measurement information includes a measurement error caused by an existence of the object other than the mobile object, the error may cause a reduction in the accuracy of the first processing result. By detecting an object moving in the environment, it is possible to delete information on an object unnecessary for estimating the position or the orientation of the mobile object, which makes it possible to achieve high-reliability determination of the position of the mobile object).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches determining whether to discard a preliminary map produced based on the preliminary map production information acquired at the acquisition time with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining whether to discard a preliminary map produced based on the preliminary map production information acquired at the acquisition time and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
As to claim 11, MAENO, as modified by SHIOMI, does not explicitly teach a first estimation unit configured to estimate a first self-position of the mobile object by using the preliminary map produced by the production unit and the external information acquired by the external sensor.
However, such matter is taught by Suzuki (see at least paragraph 48 regarding the first position/orientation estimation processing unit 1113 acquires the first measurement information sent from the first measurement information acquisition unit 1111 and the map-related information sent from the map-related information management unit 1112. Then, the first processing result (the information capable of identifying the position and the orientation of the mobile object 11) is estimated using the first processing method. In the present embodiment, it is assumed that SLAM is used as the predetermined first estimation method. When the first measurement information obtained by measuring the environment surrounding the mobile object 11 is input, the SLAM outputs the position/orientation information of the mobile object 11 and the map of the surrounding environment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches estimating a first self-position of the mobile object by using the preliminary map produced by the production unit and the external information acquired by the external sensor with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of having a first estimation unit configured to estimate a first self-position of the mobile object by using the preliminary map produced by the production unit and the external information acquired by the external sensor and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
As to claim 14, MAENO, as modified by SHIOMI, teaches an internal sensor configured to acquire at least one internal information among a movement distance, movement speed, movement direction, and posture of the mobile object (see at least paragraph 20, MAENO), however, MAENO, as modified by SHIOMI, does not explicitly teach wherein the first estimation unit estimates a second self-position of the mobile object by using the internal information acquired by the internal sensor and corrects the second self-position with the first self-position.
However, such matter is taught by Suzuki (see at least paragraphs 77-79 regarding in S204, the first position/orientation estimation processing unit 1113 inputs the first measurement information and the map-related information into the first estimation method to obtain the first processing result. The second estimation information acquisition unit 1114 transmits the second processing result to the position/orientation determination unit 1115. In S210, the position/orientation determination unit 1115 determines the position/orientation of the mobile object 11 using the first processing result and the second processing result. In S211, the map-related information management unit 1112 updates the map-related information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches wherein the first estimation unit estimates a second self-position of the mobile object by using the internal information acquired by the internal sensor and corrects the second self-position with the first self-position with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of estimating a second self-position of the mobile object by using the internal information acquired by the internal sensor and corrects the second self-position with the first self-position and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
As to claim 15, MAENO, as modified by SHIOMI, does not explicitly teach a map storage unit configured to store the preliminary map produced by the production unit, wherein the first estimation unit acquires, from the map storage unit, the preliminary map produced by the production unit and estimates the first self-position of the mobile object by using the acquired preliminary map and information acquired by the external sensor.
However, such matter is taught by Suzuki (see at least paragraphs 44-48 regarding the map is generated by combining the sensor information output from the sensors provided on the mobile object 11 while operating the mobile object 11 with a remote controller or manually. Alternatively, the map may be generated using a SLAM (Simultaneous Localization and Mapping) technique when the mobile object 11 autonomously moves in the environment. The generated map is sent to and stored in the mobile object management unit 131 of the mobile object management system 13. The first position/orientation estimation processing unit 1113 acquires the first measurement information sent from the first measurement information acquisition unit 1111 and the map-related information sent from the map-related information management unit 1112. Then, the first processing result (the information capable of identifying the position and the orientation of the mobile object 11) is estimated using the first processing method).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches a map storage unit configured to store the preliminary map produced by the production unit, wherein the first estimation unit acquires, from the map storage unit, the preliminary map produced by the production unit and estimates the first self-position of the mobile object by using the acquired preliminary map and information acquired by the external sensor with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of storing the preliminary map produced by the production unit, wherein the first estimation unit acquires, from the map storage unit, the preliminary map produced by the production unit and estimates the first self-position of the mobile object by using the acquired preliminary map and information acquired by the external sensor and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over MAENO, JP 2018005470 A, hereinafter referred to as MAENO, in view of SHIOMI et al., JP 2010201566 A, hereinafter referred to as SHIOMI, and further in view of SAKO, JP 2005284112 A, hereinafter referred to as SAKO, respectively.
As to claim 10, MAENO does not explicitly teach identifying, as an individual, the moving object existing in surroundings of the external sensor and generate an individual ID for specifying the identified individual of the moving object, wherein the determination unit associates, based on the time information and the individual ID related to an identical moving object, with the individual ID, whether a gadget including an external sensor related to the individual specified by the individual ID is registered and gadget information for specifying the gadget when the gadget is registered, and determines the acquisition time.
However, such matter is taught by SHIOMI (see at least paragraphs 59-66 regarding the central control device 10 controls each mobile terminal 12 can be identified with each person in the detection area E. That is, since management can be performed using human IDs and sensor IDs, ID table data can be configured simply when managing many people. By simplifying the structure of the ID table data, it is possible to shorten the processing time for searching the ID table data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches identifying, as an individual, the moving object existing in surroundings of the external sensor and generate an individual ID for specifying the identified individual of the moving object, wherein the determination unit associates, based on the time information and the individual ID related to an identical moving object, with the individual ID, whether a gadget including an external sensor related to the individual specified by the individual ID is registered and gadget information for specifying the gadget when the gadget is registered, and determines the acquisition time with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of identifying, as an individual, the moving object existing in surroundings of the external sensor and generate an individual ID for specifying the identified individual of the moving object, wherein the determination unit associates, based on the time information and the individual ID related to an identical moving object, with the individual ID, whether a gadget including an external sensor related to the individual specified by the individual ID is registered and gadget information for specifying the gadget when the gadget is registered, and determines the acquisition time and would have predictably applied it to improve the system of MAENO.
MAENO, as modified by SHIOMI, does not explicitly teach when producing the preliminary map by using the preliminary map production information acquired at the acquisition time, the production unit determines whether production of the preliminary map is permitted based on the gadget information.
However, such matter is taught by SAKO (see at least paragraphs 6 and 23-25 regarding based on the device identification information and the area identification information, it is determined whether or not to permit the creation of map information for the specific site. Upon receiving a request signal from the navigation device 1, the information center 2 determines whether or not to permit creation of map information for the specific area based on the navigation device identification information and the area identification information. If it is determined to permit creation of map information within the specific area, it transmits a permission signal permitting creation of map information within the specific area).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SAKO which teaches determining whether production of the preliminary map is permitted based on the gadget information with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining whether production of the preliminary map is permitted based on the gadget information and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAENO, JP 2018005470 A, hereinafter referred to as MAENO, in view of SHIOMI et al., JP 2010201566 A, hereinafter referred to as SHIOMI, in view of Suzuki et al., US 2020/0333789 A1, hereinafter referred to as Suzuki, and further in view of YAMAMOTO, JP 2017091845 A, hereinafter referred to as YAMAMOTO, respectively.
As to claim 12, MAENO teaches an internal sensor configured to acquire at least one internal information among a movement distance, movement speed, movement direction, and posture of the mobile object (see at least paragraph 20, MAENO).
MAENO does not explicitly teach determining the acquisition time for each region.
However, such matter is taught by SHIOMI (see at least paragraphs 26-27 and 33-36. See also at least paragraph 100 regarding when the CUP 16 of the central control unit 10 executes the position history recording process, it records the detected time in step S1. the time when the LRF 18 detects a person in the detection area E is recorded).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIOMI which teaches determining the acquisition time for each region with the system of MAENO as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of determining the acquisition time for each region and would have predictably applied it to improve the system of MAENO.
MAENO, as modified by SHIOMI, does not explicitly teach a second estimation unit configured to estimate a second self-position of the mobile object by using the internal information acquired by the internal sensor.
However, such matter is taught by Suzuki (see at least paragraph 78 regarding the image information provided by the monitoring camera 15 is employed as the second measurement information. In S207, the second measurement information management unit 141 acquires the second measurement information from the monitoring camera and transmits it to the second position/orientation estimation processing unit 143. In S208, the second position/orientation estimation processing unit 143 inputs the monitoring camera image as the second measurement information into the second estimation method to obtain the second processing result. Here, the second estimation method is a position/orientation estimation method based on an object detection by using a marker provided on the mobile object 11 and by a coordinate transformation. The second processing result is information indicating the position/orientation of the mobile object 11. In S209, the second estimation information acquisition unit 1114 of the information processing apparatus 111 acquires the second processing result from the second measurement information management unit 141).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches a second estimation unit configured to estimate a second self-position of the mobile object by using the internal information acquired by the internal sensor with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of estimating a second self-position of the mobile object by using the internal information acquired by the internal sensor and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
MAENO, as modified by SHIOMI and Suzuki, does not explicitly teach a generation unit configured to generate a region ID for specifying a region when the moving object is detected.
However, such matter is taught by YAMAMOTO (see at least paragraph 28 regarding the human detection processing unit 3 uses the inter-device communication unit 4 to transmit information indicating the detection area of the person 100 to the lighting control device 23 through the inter-device communication line 22 and the device number of its own device stored in the device number storage unit 14 in advance. Send human detection information including Here, the information indicating the detection area may be the area ID of the area where the person 100 is detected, or may be the area ID of a group of a plurality of areas including the area where the person is detected).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YAMAMOTO which teaches a generation unit configured to generate a region ID for specifying a region when the moving object is detected with the system of MAENO, as modified by SHIOMI and Suzuki, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of generating a region ID for specifying a region when the moving object is detected and would have predictably applied it to improve the system of MAENO as modified by SHIOMI and Suzuki.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, MAENO, as modified by SHIOMI, does not explicitly teach wherein in a process of producing a preliminary map by using the preliminary map production information acquired at the acquisition time determined by the determination unit, the production unit discards the preliminary map produced based on the preliminary map production information acquired at the acquisition time when the second estimation unit has lost the self-position of the mobile object.
However, such matter is taught by Suzuki (see at least paragraph 101 regarding this is because when the first measurement information includes a measurement error caused by an existence of the object other than the mobile object, the error may cause a reduction in the accuracy of the first processing result. By detecting an object moving in the environment, it is possible to delete information on an object unnecessary for estimating the position or the orientation of the mobile object, which makes it possible to achieve high-reliability determination of the position of the mobile object).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches wherein in a process of producing a preliminary map by using the preliminary map production information acquired at the acquisition time determined by the determination unit, the production unit discards the preliminary map produced based on the preliminary map production information acquired at the acquisition time when the second estimation unit has lost the self-position of the mobile object with the system of MAENO, as modified by SHIOMI, as both systems are directed to a system and method for determining the movement of the movable object using the external sensors, and one of ordinary skill in the art would have recognized the established utility of discarding the preliminary map produced based on the preliminary map production information acquired at the acquisition time when the second estimation unit has lost the self-position of the mobile object and would have predictably applied it to improve the system of MAENO as modified by SHIOMI.
As to claim 17, MAENO teaches wherein the internal sensor includes at least one of an inertial measurement unit, an encoder, a potentiometer, an acceleration sensor, and an angular velocity sensor (see at least paragraph 20, MAENO).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka et al. (US 20170322299 A1) regarding a system for providing an in-vehicle object determining apparatus which allows whether the obstacle detected by an obstacle sensor is a moving object to be determined irrespective of whether a vehicle is traveling or at a stop.
FUJITA (US 20180225524 A1) regarding a system for estimating position of an autonomous moving object and comparing first and second feature point information even when the photography environment changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666